DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 13-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (CN 104994360).
Regarding claim 1, Yu et al teaches a method for acquiring queuing information (video monitoring method using embodiment 20 for queueing information; Figs 1-4 and ¶ [0044]-[0062]), comprising:  5acquiring a location and a height of each pixel point in a first video image in a world coordinate system (determine camera coordinate parameter based on world coordinate system S303 and collect video on video acquisition (also referred to as collection and capture) module 21 and video monitoring module 22 at each pixel point S304), wherein the first video image is a video image captured by a video camera at a queue area (object determining unit 221 uses video collection module to identify queue information in three dimensions); determining a behavior state of each human body at the area based on the location and the height of the each pixel point (feature information extracting unit 222 extracts characteristics information of object, such as movement, and prediction information determining unit 223 uses characteristic information to determine prediction information of object (person) according to depth information of each pixel point position); and 10acquiring queuing information based on the behavior state of each human body at the area at a current time (prediction information determining unit estimates queue length and wait time).  
Regarding claim 2, Yu et al teaches the method according to claim 1 (as described above), wherein determining a behavior state of each human body at the area based on the location and the height of the each pixel point (prediction information determining unit 223 uses characteristic information to determine prediction information of object (person) according to depth information of each pixel point position; Figs 1-4 and ¶ [0044]-[0062]) comprises:  15acquiring a location of each human body at the area at the current time based on the location and the height of the each pixel point (depth information values of each pixel point is acquired in real time to determine three-dimensional position of each object via pixel); and determining the behavior state of each human body at the area at the current time based on a location of each human body at the area at a first time and the location of each human body at the area at the current time (feature information extracting unit 222 identifies characteristic information of object, such as movement, over time, to estimate wait time), the first time being prior to the current time and away from the current 20time by a predetermined time threshold (time capture of depth values is based on a predetermined threshold value of pixel point as foreground candidates S502 and S503; Fig 5 and ¶ [0063]-[0068]).  
Regarding claim 3, Yu et al teaches the method according to claim 1 (as described above), wherein acquiring a location and a height of each pixel point in a first video image in a world coordinate system (determine camera coordinate parameter based on world coordinate system S303 and collect video on video acquisition (also referred to as collection and capture) module 21 and video monitoring module 22 at each pixel point S304; Figs 1-5 and ¶ [0044]-[0068]) comprises: acquiring the first video image captured by the video camera (depth camera to acquire depth video data); and 25based on coordinates of each pixel point in the first video image in an image coordinate system (depth information value of each pixel point determined on a three-dimensional position parameter and a coordinate parameter is determined), acquiring the location and the height of each pixel point in the world coordinate system by a predetermined transform matrix (global coordinate information is determined with a world coordinate system by a transformation relationship between the camera coordinate system and world coordinate system S303 and S304).  
Regarding claim 4, Yu et al teach the method according to claim 2, wherein acquiring a location of each human body at 30the area at a current time based on the location and the height of the each pixel point (depth information values of each pixel point is acquired in real time to determine three-dimensional position of each object via pixel; Figs 1-5 and ¶ [0044]-[0068]) comprises: acquiring a depth image corresponding to the first video image based on the height of each pixel point in the first video image (depth camera to acquire depth video data with depth information value of each pixel point determined on a three-dimensional position parameter); 31identifying, in the depth image, a location of a head image of each human body in the depth image in the image coordinate system (a plurality of predetermined points in the selection of the object to identify the head can be selected and tracked to detect movement; Fig 10 and ¶ [0084]-[0087]); and based on the location of the head image of each human body in the image coordinate system (depth information value of each pixel point determined on a three-dimensional position parameter and a coordinate parameter is determined), acquiring the location of the human body corresponding to the head image of each human body at 5the area at the current time by a predetermined transform matrix (global coordinate information is determined with a world coordinate system by a transformation relationship between the camera coordinate system and world coordinate system S303 and S304).  
Regarding claim 5, Yu et al teaches the method according to claim 4 (as described above), wherein acquiring a depth image corresponding to the first video image based on the height of each pixel point in the first video image (depth camera to acquire depth video data with depth information value of each pixel point determined on a three-dimensional position parameter; Figs 1-5 and ¶ [0044]-[0068]) comprises one of followings: 10obtaining the depth image by replacing a pixel value of each pixel point in the first video image with the height of the each pixel point respectively and obtaining, based on the location of each pixel point in the first video image, the depth image by filling the height of the each pixel point in the first video image in a blank image (pixel depth value of image is calculated by the current depth value minus the original depth value S501 and S502).  
Regarding claim 6, Yu et al teaches the method according to claim 2,  15wherein determining the behavior state of each human body at the area at the current time based on a location of each human body at the area at a first time and the location of each human body at the area at the current time (feature information extracting unit 222 identifies characteristic information of object (human body), such as movement, over time and in real-time; Figs 1-5, and ¶ [0044]-[0068]) comprises: calculating a movement speed of each human body at the area at the current time based on the location of each human body at the area at the first time, the location of each human body at 20the area at the current time, and a time interval between the first time and the current time (feature information extracting unit extracts the object determining unit to determine moving speed in the foreground of object pixel points; Figs 6, 10-11 and ¶ [0069]-[0072],[0083]-[0093]); and setting a behavior state of the human body with the movement speed exceeding a predetermined speed threshold as a traveling state (a predetermined threshold state is determined for noise in the foreground to determine the direction and flow of objects S601, S602), and setting a behavior state of the human body with the movement speed not exceeding the predetermined speed threshold as a queuing state (slowest speed of movement determined by average moving speed minus three times the standard deviation moving speed S1102 of estimated queuing time).
Regarding claim 7, Yu et al teaches the method according to claim 1 (as described above), wherein acquiring queuing information based on the behavior state of each human body at the area (feature information extracting unit 222 extracts characteristics information of object (person), such as movement, and prediction information determining unit 223 uses characteristic information to determine prediction information of object according to depth information of each pixel point to estimate queue length and wait time; Figs 1-5 and ¶ [0044]-[0068]) comprises: based on the location of each human body in a queue set, determining a queue region of each human body in the queue set at the area at the current time, the queue set comprising human bodies in the queuing state at the area at the current time (a foreground area is determined to define a plurality of objects for monitoring in a queue, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]); and 30acquiring the queuing information at the area at the current time based on the determined queue region time (prediction information determining unit estimates queue length and wait time for objects in the foreground area).  
Regarding claim 8, Yu et al teaches the method according to claim 7 (as described above), wherein upon acquiring a location and a height of each pixel point in a first video image in a world coordinate system (determine camera coordinate parameter based on world coordinate system S303 and collect video on video acquisition (also referred to as collection and capture) module 21 and video monitoring module 22 at each pixel point S304; Figs 1-5 and ¶ [0044]-[0068]), the method further comprises: 32determining a region occupied by each human body at the area at the current time based on the location and the height of each pixel point time (a foreground area is determined to define a plurality of objects for monitoring, based on depth information of each pixel point position; Figs 6-7 and ¶ [0069][-[0078]); and prior to the determining a queue region of each human body in the queue set at the area at the current time, the method further comprises: 5determining at least one queue region at the area at the current time based on the region occupied by each human body at the area at the current time (depth information includes foreground and background with filtering of foreground candidate area and video monitoring performed in current time with real-time update queue waiting time estimates).  
Regarding claim 10, Yu et al teaches the method according to claim 7 (as described above), wherein prior to determining a queue region, where each human body is located, in the queue set at the area at the current time (a foreground area is determined to define a plurality of objects for monitoring in a queue S504, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]), the method further 20comprises: determining a first human body and a queue region where the first human body is located at the first time, wherein a behavior state of the first human body at the current time is the traveling state and a behavior state of the first human body at the first time is the queuing state (foreground sub-regions are determined S601 and within these sub-regions, sub-areas are then determined for direction S602 with respect to time for an object); and modifying the behavior state of the first human body to the queuing state and adding the 25behavior state of the first human body to the queue set, if a location of the first human body at the current time is in the determined queue region (measurement of the individual object queue in a sub-area is then measurable within the sub-region and region queue S603).  

Regarding claim 13, Yu et al teaches an apparatus (video monitoring system; Fig 12 and ¶ [0094]-[0107]) for acquiring queuing information, comprising: at least one processor (processor 121); and at least one memory (memory 122); wherein the at least one memory stores one or a plurality of programs (program instructions 123), the one or plurality of 25programs is configured to be executed by the at least one processor (program instructions executed by processor), to execute following instructions: acquiring a location and a height of each pixel point in a first video image in a world coordinate system wherein the first video image is a video image captured by a video camera at a queue area (obtain video with target image with coordinate information at a pixel point depth that is identified with a transformational relationship between camera image coordinate system and world coordinate system in foreground region used for monitoring queue); 30determining a behavior state of each human body at the area based on the location and the height of the each pixel point (extract characteristic information of an object, such as movement, based on changes in pixel depth and position); and acquiring queuing information based on the behavior state of each human body at the area at a current time (prediction information is obtained to estimate queue length and time).  
Regarding claim 14, Yu et al teaches the apparatus according to claim 13 (as described above), wherein determining a behavior state of each human body at the area based on the location and the height of the each pixel point (extract characteristic information of an object, such as movement, based on changes in pixel depth and position; Figs 1-4, and ¶ [0044]-[0062]) comprises: acquiring a location of each human body at the area at the current time based on the location and the height of the each pixel point (depth information values of each pixel point is acquired in real time to determine three-dimensional position of each object via pixel; and 5determining the behavior state of each human body at the area at the current time based on a location of each human body at the area at a first time and the location of each human body at the area at the current time (feature information extracting unit 222 identifies characteristic information of object, such as movement, over time, to estimate wait time), the first time being prior to the current time and away from the current time by a predetermined time threshold (time capture of depth values is based on a predetermined threshold value of pixel point as foreground candidates S502 and S503; Fig 5 and ¶ [0063]-[0068]).  
Regarding claim 15, Yu et al teaches the apparatus according to claim 13 (as described above),  10wherein acquiring a location and a height of each pixel point in a first video image in a world coordinate system (determine camera coordinate parameter based on world coordinate system S303 and collect video on video acquisition (also referred to as collection and capture) module 21 and video monitoring module 22 at each pixel point S304; Figs 1-5 and ¶ [0044]-[0068]) comprises: acquiring the first video image captured by the video camera (depth camera to acquire depth video data); and based on coordinates of each pixel point in the first video image in an image coordinate system (depth information value of each pixel point determined on a three-dimensional position parameter and a coordinate parameter is determined), acquiring the location and the height of each pixel point in the world coordinate system 15by a predetermined transform matrix (global coordinate information is determined with a world coordinate system by a transformation relationship between the camera coordinate system and world coordinate system S303 and S304).
Regarding claim 16, Yu et al teaches the apparatus according to claim 14 (as described above), wherein acquiring a location of each human body at the area at a current time based on the location and the height of the each pixel point (depth information values of each pixel point is acquired in real time to determine three-dimensional position of each object via pixel; Figs 1-5 and ¶ [0044]-[0068]) comprises: acquiring a depth image corresponding to the first video image based on the height of each 20pixel point in the first video image (depth camera to acquire depth video data with depth information value of each pixel point determined on a three-dimensional position parameter); identifying, in the depth image, a location of a head image of each human body in the depth image in the image coordinate system (a plurality of predetermined points in the selection of the object to identify the head can be selected and tracked to detect movement; Fig 10 and ¶ [0084]-[0087]); and based on the location of the head image of each human body in the image coordinate system (depth information value of each pixel point determined on a three-dimensional position parameter and a coordinate parameter is determined), acquiring the location of the human body corresponding to the head image of each human body at 25the area at the current time by a predetermined transform matrix (global coordinate information is determined with a world coordinate system by a transformation relationship between the camera coordinate system and world coordinate system S303 and S304); wherein determining the behavior state of each human body at the area at the current time based on a location of each human body at the area at a first time and the location of each human body at the area at the current time (feature information extracting unit 222 identifies characteristic information of object (human body), such as movement, over time and in real-time; Figs 1-5, and ¶ [0044]-[0068]) comprises: calculating a movement speed of each human body at the area at the current time based on 30the location of each human body at the area at the first time, the location of each human body at the area at the current time, and a time interval between the first time and the current time (feature information extracting unit extracts the object determining unit to determine moving speed in the foreground of object pixel points; Figs 6, 10-11 and ¶ [0069]-[0072],[0083]-[0093]); and setting a behavior state of the human body with the movement speed exceeding a predetermined speed threshold as a traveling state (a predetermined threshold state is determined for noise in the foreground to determine the direction and flow of objects S601, S602), and setting a behavior state of the human body with the movement speed not exceeding the predetermined speed threshold as a queuing state (slowest speed of movement determined by average moving speed minus three times the standard deviation moving speed S1102 of estimated queuing time).

Regarding claim 20, Yu et al teaches a non-transitory computer-readable storage medium (non-transitory computer-readable storage medium, such as CD-ROM and USB; Fig 12 and ¶ [0094]-[0107])  wherein the non-transitory computer-readable storage medium is configured to store a computer program (storing program instructions 123) and the computer program is loaded by a processor (processor 121) to execute instructions for performing to execute following 30instructions (program instructions executed by processor): acquiring a location and a height of each pixel point in a first video image in a world coordinate system wherein the first video image is a video image captured by a video camera at a queue area (obtain video with target image with coordinate information at a pixel point depth that is identified with a transformational relationship between camera image coordinate system and world coordinate system in foreground region used for monitoring queue); 37determining a behavior state of each human body at the area based on the location and the height of the each pixel point (extract characteristic information of an object, such as movement, based on changes in pixel depth and position); and acquiring queuing information based on the behavior state of each human body at the area at a current time (prediction information is obtained to estimate queue length and time).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 104994360) in view of  Okazaki et al (JP 3727798).
Regarding claim 9, Yu et al teaches the method according to claim 8 (as described above), including determining at least one queue region at the area at the current time based on the region occupied by each human body at the area at the 10current time (depth information includes foreground and background with filtering of foreground candidate area S503 and video monitoring performed in current time with real-time update queue waiting time estimates Figs 1-5 and ¶ [0044]-[0068]); and 15determining at least one connected region in the selected region, wherein each of the at least one connected region is a queue region (foreground sub-regions are determined S601 and are part of a monitored queue region; Figs 6-7 and ¶ [0069][-[0078]).  
Yu does not teach increasing a weight corresponding to the region occupied by each human body in the queuing state, and decreasing weights of other regions; selecting a region with the weight exceeding a predetermined weight threshold from the regions at the area.
Okazaki et al is analogous art pertinent to the problem addressed to be solved by this application including increasing a weight corresponding to the region occupied by each human body in the queuing state, and decreasing weights of other regions (a weight factor for equations is based upon the number of people viewed in the scene and more weight is given for each person added to the scene; ¶ [0072]-[0073]); selecting a region with the weight exceeding a predetermined weight threshold from the regions at the area (priority for an image is given when the equation value is above a threshold value; ¶ [0074]-[0075]).  
It would have been obvious before the effective filing date of this application to combine the teachings of Yu et al with Okazaki et al, including increasing a weight corresponding to the region occupied by each human body in the queuing state, and decreasing weights of other regions; selecting a region with the weight exceeding a predetermined weight threshold from the regions at the area.  By assessing an increased value with each body in a queueing state, monitoring focus is brought to a specific region of interest thus saving time and costs to the system, as recognized by Okazaki et al (¶ [0008]-[0010]). 
Regarding claim 17, Yu et al teaches the apparatus according to claim 13 (as described above), wherein acquiring queuing information based on the behavior state of each human body at the area (feature information extracting unit 222 extracts characteristics information of object (person), such as movement, and prediction information determining unit 223 uses characteristic information to determine prediction information of object according to depth information of each pixel point to estimate queue length and wait time; Figs 1-5 and ¶ [0044]-[0068]) comprises: based on the location of each human body in a queue set, determining a queue region of each 5human body in the queue set at the area at the current time, the queue set comprising human bodies in the queuing state at the area at the current time  (a foreground area is determined to define a plurality of objects for monitoring in a queue, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]); and acquiring the queuing information at the area at the current time based on the determined queue region (prediction information determining unit estimates queue length and wait time for objects in the foreground area); wherein upon acquiring a location and a height of each pixel point in a first video image in a 10world coordinate system (determine camera coordinate parameter based on world coordinate system S303 and collect video on video acquisition (also referred to as collection and capture) module 21 and video monitoring module 22 at each pixel point S304; Figs 1-5 and ¶ [0044]-[0068]), the method further comprises: determining a region occupied by each human body at the area at the current time based on the location and the height of each pixel point (a foreground area is determined to define a plurality of objects for monitoring, based on depth information of each pixel point position; Figs 6-7 and ¶ [0069][-[0078]); and prior to the determining a queue region of each human body in the queue set at the area at the current time, the method further comprises:  15determining at least one queue region at the area at the current time based on the region occupied by each human body at the area at the current time (depth information includes foreground and background with filtering of foreground candidate area and video monitoring performed in current time with real-time update queue waiting time estimates); wherein determining at least one queue region at the area at the current time based on the region occupied by each human body at the area at the current time comprises: determining at least one connected region in the selected region, wherein each of the at least one connected region is a queue region (foreground sub-regions are determined S601 and are part of a monitored queue region; Figs 6-7 and ¶ [0069][-[0078]).  
Yu et al does not teach increasing a weight corresponding to the region occupied by each human body in the queuing state, and decreasing weights of other regions; selecting a region with the weight exceeding a predetermined weight threshold from the regions at the area.
Okazaki et al is analogous art pertinent to the problem addressed to be solved by this application including increasing a weight corresponding to the region occupied by each human body in the queuing state, and decreasing weights of other regions (a weight factor for equations is based upon the number of people viewed in the scene and more weight is given for each person added to the scene; ¶ [0072]-[0073]); selecting a region with the weight exceeding a predetermined weight threshold from the regions at the area (priority for an image is given when the equation value is above a threshold value; ¶ [0074]-[0075]).  
It would have been obvious before the effective filing date of this application to combine the teachings of Yu et al with Okazaki et al, including increasing a weight corresponding to the region occupied by each human body in the queuing state, and decreasing weights of other regions; selecting a region with the weight exceeding a predetermined weight threshold from the regions at the area.  By assessing an increased value with each body in a queueing state, monitoring focus is brought to a specific region of interest thus saving time and costs to the system, as recognized by Okazaki et al (¶ [0008]-[0010]). 
Regarding claim 18, Yu et al in combination with Okazaki et al teaches the apparatus according to claim 17 (as described above), wherein prior to determining a queue region, where each human body is located, in the queue set at the area at the current time (a foreground area is determined to define a plurality of objects for monitoring in a queue S504, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]),  the method further comprises: determining a first human body and a queue region where the first human body is located at 30the first time, wherein a behavior state of the first human body at the current time is the traveling state and a behavior state of the first human body at the first time is the queuing state (foreground sub-regions are determined S601 and within these sub-regions, sub-areas are then determined for direction S602 with respect to time for an object);  and modifying the behavior state of the first human body to the queuing state and adding the behavior state of the first human body to the queue set, if a location of the first human body at the current time is in the determined queue region (measurement of the individual object queue in a sub-area is then measurable within the sub-region and region queue S603).   

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 104994360) in view of  Beiser et al (US PG PUB 2016/0191865).
Regarding claim 11, Yu et al teaches the method according to claim 7 (as described above), wherein upon determining a behavior state of each human body at the area based on the location and the height of the each pixel point (a foreground area is determined to define a plurality of objects for monitoring in a queue S504, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]); and 33acquiring the queuing information at the area at the current time based on the determined queue region (prediction information determining unit estimates queue length and wait time for objects in the foreground area).
Yu et al does not teach determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally, and adding the human body that disappears exceptionally to a queue of human bodies that disappear; comprises: counting a number of first human bodies in the queue region; counting a number of the human bodies that disappear exceptionally from the queue region 5in the queue of human bodies that disappear; and calculating a sum of the number of first human bodies and the number of the human bodies that disappear exceptionally to obtain the number of the queuing human bodies in the queue region.  
Beiser et al is analogous art pertinent to the problem addressed to be solved by this application including determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally (determining people in queue count based on time stamps), and adding the human body that disappears exceptionally to a queue of human bodies that disappear (monitoring of queue determines that a body was originally in the count of the queue then exits 110; Fig 7 and ¶ [0089]-[0103]); comprises: counting a number of first human bodies in the queue region (people count module 245 counts number of people in queue); counting a number of the human bodies that disappear exceptionally from the queue region 5in the queue of human bodies that disappear (people count module counts the number of exiting people each time a person is identified as exiting the queue); and calculating a sum of the number of first human bodies and the number of the human bodies that disappear exceptionally to obtain the number of the queuing human bodies in the queue region (people count module would count number of people exiting and remaining in queue).  
It would have been obvious before the effective filing date of this application to combine the teachings of Yu et al with Beiser et al, including determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally, and adding the human body that disappears exceptionally to a queue of human bodies that disappear; comprises: counting a number of first human bodies in the queue region; counting a number of the human bodies that disappear exceptionally from the queue region 5in the queue of human bodies that disappear; and calculating a sum of the number of first human bodies and the number of the human bodies that disappear exceptionally to obtain the number of the queuing human bodies in the queue region.  By assessing the number of bodies in the queue, waiting time in the queue is estimated and recorded to better determine appropriate use of resources to manage the queue at specific times, as recognized by Beiser et al  (¶ [0007]-[0013]). 
Regarding claim 12, Yu et al in combination with Beiser et al teaches the method according to claim 11 (as described above),  10wherein Yu et al teaches upon determining a behavior state of each human body at the area based on the location and the height of each pixel point (a foreground area is determined to define a plurality of objects for monitoring in a queue S504, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]) and Beiser et al teaches determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally (determining people in queue count based on time stamps), 15and adding the human body that disappears exceptionally to a queue of human bodies that disappear (people count module 245 monitoring of queue determines that a body was originally in the count of the queue then exits 110; Fig 7 and ¶ [0089]-[0103]); and deleting the human body that disappears exceptionally from the queue of the human bodies that disappear if the queue of the human bodies that disappear comprises the human body that disappears exceptionally (people count module reduces occupancy number of people in queue when person leaves queue).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 104994360), in view of  Okazaki et al (JP 3727798), and in further view of Beiser et al (US PG PUB 2016/0191865).
Regarding claim 19, Yu et al in combination with Okazaki et al teaches the apparatus according to claim 17 (as described above), wherein Yu et al teaches upon determining a behavior state of each human body at the area based on the location and the height of each pixel point (a foreground area is determined to define a plurality of objects for monitoring in a queue S504, with video monitoring performed in current time with real-time update queue waiting time estimates; Figs 6-7 and ¶ [0069][-[0078]); and 33acquiring the queuing information at the area at the current time based on the determined queue region (prediction information determining unit estimates queue length and wait time for objects in the foreground area). 
Yu et al, in combination with Okazaki et al, does not teach determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally, 15and adding the human body that disappears exceptionally to a queue of human bodies that disappear; counting a number of first human bodies in the queue region; counting a number of the human bodies that disappear exceptionally from the queue region in the queue of human bodies that disappear; calculating a sum of the number of first human bodies and the number of the human bodies 15that disappear exceptionally to obtain the number of the queuing human bodies in the queue region; determining a human body that had the queuing state as the behavior state at the first time 20and does not appear at the area at the current time as a human body that disappears exceptionally, and adding the human body that disappears exceptionally to a queue of human bodies that disappear; and deleting the human body that disappears exceptionally from the queue of the human bodies that disappear if the queue of the human bodies that disappear comprises the human body that 25disappears exceptionally.
Beiser et al teaches determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally (determining people in queue count based on time stamps), 15and adding the human body that disappears exceptionally to a queue of human bodies that disappear (people count module 245 monitoring of queue determines that a body was originally in the count of the queue then exits 110; Fig 7 and ¶ [0089]-[0103]); counting a number of first human bodies in the queue region (people count module counts number of people in queue); counting a number of the human bodies that disappear exceptionally from the queue region in the queue of human bodies that disappear (people count module counts the number of exiting people each time a person is identified as exiting the queue); calculating a sum of the number of first human bodies and the number of the human bodies 15that disappear exceptionally to obtain the number of the queuing human bodies in the queue region (people count module would count number of people exiting and remaining in queue); determining a human body that had the queuing state as the behavior state at the first time 20and does not appear at the area at the current time as a human body that disappears exceptionally (determining people in queue count based on time stamps), and adding the human body that disappears exceptionally to a queue of human bodies that disappear (people count module monitoring of queue determines that a body was originally in the count of the queue then exits); and deleting the human body that disappears exceptionally from the queue of the human bodies that disappear if the queue of the human bodies that disappear comprises the human body that 25disappears exceptionally (people count module reduces occupancy number of people in queue when person leaves queue).
It would have been obvious before the effective filing date of this application to combine the teachings of Yu et al, in combination with Okazaki et al, with Beiser et al, including determining a human body that had the queuing state as the behavior state at the first time and does not appear at the area at the current time as a human body that disappears exceptionally, 15and adding the human body that disappears exceptionally to a queue of human bodies that disappear; counting a number of first human bodies in the queue region; counting a number of the human bodies that disappear exceptionally from the queue region in the queue of human bodies that disappear; calculating a sum of the number of first human bodies and the number of the human bodies 15that disappear exceptionally to obtain the number of the queuing human bodies in the queue region; determining a human body that had the queuing state as the behavior state at the first time 20and does not appear at the area at the current time as a human body that disappears exceptionally, and adding the human body that disappears exceptionally to a queue of human bodies that disappear; and deleting the human body that disappears exceptionally from the queue of the human bodies that disappear if the queue of the human bodies that disappear comprises the human body that 25disappears exceptionally. By assessing the number of bodies in the queue, waiting time in the queue is estimated and recorded to better determine appropriate use of resources to manage the queue at specific times, as recognized by Beiser et al  (¶ [0007]-[0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senior et al (US 2009/0034846) discloses a method and system for the measurement and management of a queue including density of queue, moving speed, length of line and waiting time from entering to exiting the queue.
Huang et al (CN 103942773) discloses a method and device for obtaining queue information using video image analysis based on pixel point analysis. 
Dai et al (CN 103903445) discloses a vehicle-based video queueing length detection system and method including object characteristics to determine queue and analysis in real-time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667